BRETT, Judge.
The plaintiff in error Dave Washington Faust, defendant below, was charged by information in the county court of Pittsburg county, Oklahoma, with having committed the offense of operating a motor vehicle, to wit, a 1948 Chevrolet automobile, upon U. S. Highway 270 at a point 8 miles east of McAlester, Pittsburg county, Oklahoma, contrary to Title 47 O.S.1951 § 93. The offense was allegedly committed on or about the 9th day of February 1953 in the aforesaid county and state. He was tried by a jury, convicted, his punishment fixed at a fine of $200 and 90 days in jail; judgment and sentence was entered accordingly, from which this appeal has been taken.
The evidence in support of the conviction is to the effect that he drove his automobile in a weaving manner down the highway from the right to the left side of the highway, had a strong smell of intoxicating liquor upon his person and was wobbly upon his feet. The evidence further shows that when he got out of the automobile he fell against the side of his car. The evidence clearly supports the conviction. An examination of the pleadings, instructions and judgment discloses no material error. The judgment and sentence is accordingly affirmed under the authority of Whitlow v. State, 85 Okl.Cr. 2, 184 P.2d 253.
POWELL, P. J., and JONES, J., concur.